DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18 and 19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 20-28, which are directed to the invention(s) of a distinct final product and therefore do not require all the limitations of an allowable product claim, have NOT been rejoined.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I (claims 1-17 and 29), Group II (claim 18), and Group III (claim 19), as set forth in the Office actions mailed on March 18, 2021, May 25, 2021, and August 6, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  
It is noted that the original Restriction Requirement, mailed March 18, 2021, was clarified/corrected in each of the subsequent requirements, mailed May 25, 2021, and August 6, 2021.  While new groupings were never explicitly given, the message was clear that claims 20-28, which do not include a shared technical feature with Group I, would not be considered for rejoinder in the event claim 1 is found allowable.  As Group I includes claims 1-17 and 29, Group II includes claim 18, and Group III includes claim 19 (note that Groups “II” and “III” have been indicated, above), the remaining claims, 20-28, may collectively be considered as Group IV, as all of the claims either directly or indirectly include the final product of claim 20.  
This application is in condition for allowance except for the presence of claims 20-28 directed to an invention/inventions non-elected without traverse.  Accordingly, claims 20-28 have been cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 20-28, previously withdrawn from examination without traverse, are hereby canceled.  

Response to Amendment
The Declaration under 37 CFR 1.132 filed August 4, 2022 is sufficient to overcome the rejection of claim 1, and dependents, based upon 35 U.S.C. 103 over Subramanian in view of Ueda.  

Allowable Subject Matter
Claims 1-19 and 29 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732